Citation Nr: 1028378	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for bilateral hand 
disability.

3.  Entitlement to service connection for residuals of left 
finger injuries.

4.  Entitlement to service connection for residuals of right 
finger injuries. 

5.  Entitlement to service connection for residuals of bilateral 
shoulder injury.

6.  Entitlement to service connection for diabetes mellitus, Type 
II.

7.  Entitlement to service connection for bilateral eye ailment, 
to include as secondary to diabetes mellitus, Type II.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to 
December 1987.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board previously remanded this 
case in June 2007 for further development.   

For purposes of this decision, the Board has recharacterized the 
issue of entitlement to service connection for bilateral finger 
injury due to the different determinations. 
 
As noted in the June 2007 remand, in the Veteran's November 2001 
formal claim for compensation, he also claimed entitlement to 
service connection for residuals of left knee injury.  The Board 
referred this issue back to the RO for appropriate action.  
However, it does not appear that any further action has been 
done.  Thus, this issue is again referred to the RO for 
appropriate action.

Further, the issues of residuals of left ankle injury, residuals 
of injury to tailbone with residuals of cyst on tailbone, and 
residuals of back injury were also on appeal and remanded by the 
Board in June 2007.  However, a subsequent rating decision in 
September 2009 granted service connection for these disabilities.  
Thus, as this was a full grant of the benefits sought on appeal, 
these issues are no longer in appellate status. 

The issues of entitlement to service connection for hernia, 
residuals of bilateral shoulder injury and bilateral eye ailment 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral hand disability was not manifested during the 
Veteran's active duty service. 

2.  Status post lacerated wound, left index finger, was 
manifested during the Veteran's active duty service. 

3.  Residuals of right and left finger injuries (separate and 
apart from the status post lacerated wound, left index finger) 
were not manifested during the Veteran's active duty service. 

4.  Diabetes mellitus, type II, was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is it otherwise related to such service or to any injury during 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hand disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Status post lacerated wound, left index finger was incurred 
during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Residuals of left and right finger (separate and apart from 
the status post lacerated wound, left index finger) were not 
incurred in or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  Diabetes mellitus, type II, was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in February 2002 and June 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in February 
2002, which was prior to the June 2002 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that the June 2007  VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issues on appeal in a September 2009 
supplemental statement of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the June 2007 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records and a VA examination 
report.  In its June 2007 remand, the Board directed the RO to 
take appropriate action to obtain the Veteran's service personnel 
records and DD 214 Form for all of his active duty service.  It 
appears that the Veteran's service personnel records, including 
DD 214 Forms, have now been associated with the claims file.  
Further, in the remand, the Board directed the RO to contact the 
Veteran concerning information about the Veteran's 1989 hernia 
repair and post service medical records, which was done in the 
June 2007 VCAA letter.  Thus, the RO has met its duty to assist 
and substantially complied with the June 2007 remand.  See 
Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 
Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).      

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the issues 
addressed on the merits in the following decision, and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in November 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issues addressed on the merits in the following decision.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds 
that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues addressed on the merits in the following decision.  It is 
anticipated that any duty to assist deficiencies with regard to 
the issues being remanded will be remedied by the actions 
directed by the Board in the remand. 

Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Bilateral Hand Condition and Residuals of and Left and Right 
Finger Injuries

The Veteran is seeking service connection for bilateral hand 
condition and residuals of left and right finger injuries.  As 
the same evidence is applicable to both of these issues, the 
Board will address them in the same analysis. The Veteran filed 
his claim for service connection in November 2001.

Service treatment records have been reviewed.  A September 1974 
treatment record indicated that the Veteran had an early 
infection of his left index finger; the assessment was early 
cellulitis.  Another November 1974 treatment record showed that 
the Veteran injured his left thumb; the impression was sprain, M-
P joint, and a splint was put on the thumb, which was removed 
five days later.  March 1979 treatment records indicated that the 
Veteran injured the second digit of his left hand and sutures 
were subsequently removed.  However, a March 1979 x-ray of the 
left hand showed no significant abnormalities.  A June 1980 
treatment record showed that the Veteran lacerated his left index 
finger.  Service treatment records are silent with respect to any 
injuries to the right hand or fingers.  Importantly, a November 
1987 service examination prior to discharge showed that the upper 
extremities were clinically evaluated as normal.  

The only other pertinent medical evidence of record is a November 
2007 VA examination report.  The claims file was reviewed prior 
to the examination.  At the examination, the Veteran reported 
that he had trauma to his left finger in March 1979 when he 
suffered a lacerated wound to his left index finger.  It was 
repaired and healed, but the Veteran indicated that he continued 
to have sharp pain that shoots from the tip of the finger up the 
forearm.  On physical examination of the left hand, the examiner 
observed a barely visible faint scar over the palmar surface of 
the left index finger.  There was no disfigurement or tenderness 
over the scar.  Range of motion of the left finger was normal.  A 
contemporaneous x-ray of the left hand showed that the small 
bones and joints of the left hand were within normal limits.  The 
diagnosis was status post lacerated wound left index finger.  The 
Veteran complained of neuropathic pain in nature.  The examiner 
noted that neuropathic pain could develop after any trauma or 
surgery although the severity of the symptoms appeared to 
outweigh the injury.  The examiner opined that it was less likely 
than not caused by the lacerated wound.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate with respect to these 
issues.  

The Board observes that medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Initially, with respect the right hand, including the fingers, 
there is no documentation of any injury or problems with respect 
to the right hand and fingers in service.  Further, the Veteran 
has not described any injuries that occurred in service to the 
right hand and fingers or provided any sort of nexus linking any 
current disabilities of the right hand and fingers to service, 
including any description of continuing symptoms since service.  
Thus, given the lack of any evidence of an injury in service, or 
any evidence linking any current disability to service, including 
any statements by the Veteran, the Board finds that service 
connection is not warranted for a right hand disability or 
residuals of any injuries to the right fingers.  

With respect to the left index finger, service treatment records 
showed that the Veteran lacerated his finger in service.  
Further, on physical examination, the VA examiner noted a faint 
scar over the palmar surface of the left index finger and 
diagnosed status post lacerated wound left index finger.  
Accordingly, given the medical documentation of a residual 
laceration scar on the left index finger and when resolving 
benefit of the doubt in favor of the Veteran, the Board finds 
that service connection is warranted for status post lacerated 
wound, left index finger.
 
However, service connection for any remaining left hand and 
finger disabilities is not warranted.  The only other current 
disability of the left hand and fingers described by the Veteran 
is neuropathic pain shooting up his arm, which he believes is due 
to the laceration wound in service.  Nevertheless, while the 
Board accepts the Veteran's statements that he has continued to 
have intermittent sharp pain since the incident in service; 
however, as the VA examiner identified the pain as neuropathic in 
nature, the Veteran is not competent to link this type of pain to 
the laceration in service given that the pain is associated with 
a neurological abnormality.  Thus, any assertions by the Veteran 
that his current pain is linked to the incident in service are 
outweighed by the VA medical opinion, which determined that it 
was less likely than not caused by the lacerated wound.  Further, 
after examining the Veteran's left hand, the examiner did not 
find any other disabilities of the left hand and the x-ray 
evidence showed that the bones and joints were normal.  

In conclusion, with the exception of the residual scar on the 
left index finger, a preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hand 
disability and residuals of left and right finger injuries.  As 
the preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

Diabetes Mellitus, Type II

The Veteran is also seeking service connection for diabetes 
mellitus, type II. Initially, the Board notes that diabetes 
mellitus is one of the presumptive disabilities presumed to be 
due to herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309.  
In its prior remand, the Board directed to the RO to undergo 
appropriate development to determine whether the Veteran ever 
served in Vietnam.  Based on the Veteran's service personnel 
records, including DD 214 Forms, it is clear that the Veteran did 
not serve in Vietnam.  Importantly, the Veteran has never claimed 
that he served in Vietnam.  Thus, the presumptive regulations 
based on exposure to herbicides are not applicable in this case. 

Service treatment records showed that the Veteran was considered 
obese during service and participated in a weight control 
program.  However, there were no findings of diabetes mellitus, 
type II.  Importantly, medical personnel who knew the Veteran's 
history of obesity did not find that the Veteran suffered from 
diabetes mellitus, type II, at the November 1987 service 
examination prior to discharge.  

There are no other pertinent medical records associated with the 
claims file except for the November 2007 VA examination.  At this 
VA examination, the Veteran reported that his diabetes mellitus, 
type II, was diagnosed in 1999.  However, the Veteran believed 
that his diabetes started way before 1999 while he was in service 
as he had always been obese.  He went through weight loss 
programs on and off throughout his whole military career.  The 
examiner noted that there was no evidence in the Veteran's record 
that he had the disease while in service except that he was 
enrolled in the weight management programs.  It was observed that 
patients could have glucose intolerance for years before 
developing frank diabetes.  However, in the instant case, since 
there was no blood sugar testing in the military record, the 
examiner determined that it would be mere speculation to state 
that this condition started while he was on active duty.  

Although the examiner was not able to provide a clear etiological 
opinion without resorting to mere speculation, he stated that he 
was unable to provide an opinion  due to the lack of blood sugar 
testing in service.  In other words, the examiner provided a 
rational as to why he was unable to provide an opinion.  See 
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  
Accordingly, given that the claims file was reviewed by the 
examiner and the examination report sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examination to be sufficient for appellate 
review.  

Initially, the Board acknowledges the Veteran's statements 
indicating that his diabetes mellitus was due to service.  
However, when applying the case law discussed above, although the 
Veteran is competent to say that he experienced symptoms while in 
service, he has not provided any lay evidence with respect to any 
lay observable symptoms indicative of diabetes mellitus in 
service besides providing that he was overweight, which is 
documented in the service treatment records.  However, simply 
being overweight, while a risk factor for diabetes, is not a 
clear indication that someone actually has the disease.  In the 
instant case, the Veteran has not demonstrated any specialized 
medical knowledge or expertise.  Hence he is a "layperson," not 
a medical expert.  A layperson is not categorically unable to 
render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (laypersons capable of diagnosing varicose 
veins due to the unique and readily identifiable and observable 
features of varicose veins).  However, all conditions are not 
amenable to lay diagnosis.  Of importance is the complexity of 
the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a layperson is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions, such as a type of cancer).  

In the instant case, the question of whether the Veteran actually 
had diabetes mellitus in service is a question too complex to be 
addressed by other than medical expert evidence because 
appropriate lab work has to be accomplished.  Hence, any 
diagnosis offered by the Veteran is not competent evidence of 
diabetes mellitus in service.  Also significant is that medical 
personnel in service who were aware of the Veteran's obesity 
failed to diagnose diabetes mellitus.  Moreover, after reviewing 
the service treatment records, the VA examiner provided that 
without the proper blood sugar testing in service, he could not 
provide an opinion as to whether the Veteran suffered from 
diabetes mellitus in service without resorting to speculation.  
Given that medical personnel clearly considered his obesity 
documented in the service treatment records and yet did not find 
him to have any disease or disability during service, any 
assertions with respect to having diabetes mellitus in service 
are outweighed by the more probative medical evidence just 
discussed.  Further, although, the Veteran is also competent to 
report a continuity of symptoms since service, he has not 
asserted or described any continuing symptoms indicative of the 
disease since his discharge from active duty service.  

Therefore, after reviewing the totality of the evidence of 
record, the Board finds that service connection for diabetes 
mellitus is not warranted.  While service treatment records 
documented that the Veteran was obese in service, they do not 
show any findings of diabetes mellitus.  Significantly, there is 
no competent medical evidence linking the Veteran's diabetes 
mellitus to service.   Further, after reviewing the claims file 
and examining the Veteran, the VA examination was unable to 
determine whether the Veteran had diabetes mellitus in service 
given the lack of blood work.  Moreover, there is no evidence of 
diabetes mellitus within one year of service so the service 
incurrence of diabetes mellitus may not be presumed.  The Board 
further finds it significant that the Veteran was first diagnosed 
with diabetes mellitus in 1999, approximately 12 years after 
active duty service, so there is no supporting evidence of a 
continuity of pertinent symptomatology.  A lengthy period without 
evidence of treatment may also be viewed as evidence weighing 
against the Veteran's claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for diabetes mellitus.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for status post lacerated wound, left index 
finger, is warranted.  To that extent the appeal is granted.  

Service connection for bilateral hand disability and for 
residuals of left and right finger injuries (separate and apart 
from the status post lacerated wound, left index finger) is not 
warranted.  Further, service connection for diabetes mellitus, 
type II, is not warranted.  To that extent, the appeal is denied. 


REMAND

The Veteran is also seeking entitlement to service connection for 
hernia and residuals of bilateral shoulder injury.  On remand, 
the November 2007 VA examination diagnosed the Veteran with 
status post left inguinal hernia surgery and chronic left 
shoulder strain.  However, the examiner failed to provide an 
etiological opinion as to whether these disabilities were related 
to service.  Accordingly, the Board must find that this 
examination is insufficient for appellate review with respect to 
these issues and a new medical examination is necessary to make a 
determination in this case.  See Barr v. Nicholson, 21 Vet.App. 
303, 311 (2007) (holding that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).     

Further, the Veteran is also seeking entitlement to service 
connection for bilateral eye ailment.  Although one contention is 
that the disability is related to diabetes, as discussed above, 
service connection is not warranted for diabetes.  However, the 
Board must consider all theories of service connection.  With 
regard to a possible direct theory of service connection, it 
appears that additional evidence pertinent to the eye disability 
is not of record.  Specifically, at the November 2007 VA 
examination, the Veteran reported that he had an eye examination 
at the VA in 2004.  However, these treatment records have not 
been associated with the claims file.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain any pertinent VA treatment records.  See 38 C.F.R.  
§ 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all pertinent VA treatment 
records, to specifically include the 2004 
eye examination. 

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed hernia 
disorder.  A pertinent medical history 
should be obtained.  It is imperative that 
the claims file be made available to and be 
reviewed by the examiner.  After reviewing 
the claims file and examining the Veteran, 
the examiner should opine as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
hernia, or residuals of hernia repair, are 
causally related to the Veteran's active 
duty service, to include the complaints 
noted during service in October 1978.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
bilateral shoulder disability.  A pertinent 
medical history should be obtained.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated special 
tests (such as x-rays if deemed medically 
advisable) should be accomplished, and all 
special test and clinical findings should 
be clearly reported.  After reviewing the 
claims file and examining the Veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that any current 
bilateral shoulder disability is causally 
related to the Veteran's active duty 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report. 

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly answered 
and a rationale furnished for all opinions.  
If not, appropriate action should be taken 
to remedy any such deficiencies in the 
examination reports. 

5.  After completion of the above and any 
further necessary development, the RO 
should review the expanded record and 
readjudicate the issues on appeal.  If the 
determinations of these claims remain 
unfavorable to the Veteran, the RO must 
issue a supplemental statement of the case 
and provide him an opportunity to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


